368 F.2d 317
Frank J. MOORE, Appellant,v.William Charles SWENFURTH.
No. 15963.
United States Court of Appeals Third Circuit.
Argued October 20, 1966.
Decided October 31, 1966.

David Cohen, Philadelphia, Pa. (Andrew F. Napoli, Philadelphia, Pa., on the brief), for appellant.
Michael Shekmar, Philadelphia, Pa., for appellee.
Before MARIS, McLAUGHLIN and KALODNER, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
In this action seeking damages for injuries resulting from an automobile accident the jury rendered a verdict for the plaintiff for $10,000.00 on which judgment was entered in his favor. Asserting that the verdict was against the weight of the evidence and inadequate the plaintiff moved for a new trial on the question of damages alone. The district court denied the motion and the plaintiff appealed.


2
We have examined the record in the light of the plaintiff's contentions. The trial errors which the plaintiff alleges are so lacking in merit as to border on the frivolous. So far as concerns the plaintiff's contention that the amount of the verdict is inadequate and against the weight of the evidence it is sufficient to say that the district court in the exercise of the discretion which the law commits to it in this regard overruled this contention and was certainly not guilty of an abuse of discretion in doing so. Beyond determining this question our reviewing authority does not extend. Lebeck v. William A. Jarvis, Inc., 3 Cir. 1957, 250 F.2d 285, 288.


3
The judgment and order of the district court will be affirmed.